Case 4:19-cv-00414 Document 30 Filed on 03/29/21 in TXSD Page 1 of 4
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 29, 2021
                                                                                Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       TERESA PERLACIA,                § CIVIL ACTION NO.
                 Plaintiff,            § 4:19-cv-00414
                                       §
                                       §
               vs.                     § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       ROSS DRESS FOR LESS             §
       INC,                            §
                  Defendant.           §

                    MEMORANDUM AND ORDER
              DENYING MOTION FOR SUMMARY JUDGMENT

             The motion for summary judgment by Defendant
       Ross Dress for Less, Inc is denied. Dkt 23.
             Plaintiff Teresa Perlacia was hired in March 2016 as a retail
       associate at a Ross store in Houston, Texas. Dkt 23-2 at 6. One
       of her tasks in that capacity was to unload merchandise from
       delivery trucks, place it on mobile racks, and then stock the items
       throughout the store. Id at 7. This would at times include boxes
       of dinnerware sets. Id at 7–8, 13–15. Her lawsuit arises from an
       injury she sustained in September 2017.
             Perlacia was deposed and testified that she typically moved
       only two to three dinnerware sets at a time. Dkt 25-1 at 9, 15. But
       she claims that a supervisor directed her to move five at some
       point during her shift, although the record isn’t clear as to how
       quickly she was told to do this. Dkt 23-2 at 12–13, 193. In any
       event, Perlacia sequentially moved five dinnerware sets from a
       mobile rack to a lower display shelf. Id at 13. Shortly after moving
       all five sets, she stood up and began to feel pain in her lower back
       and legs. Id at 15, 27–28, 48. She apparently went that day to an
       emergency room, where she alleges that a doctor told her that
       “the nerves from her spine” were “probably damaged.” Id at 16,
Case 4:19-cv-00414 Document 30 Filed on 03/29/21 in TXSD Page 2 of 4




       31–32, 40. And she alleges that her neck began hurting several
       days later. Id at 18. Perlacia asserts that she now suffers from
       “severe pain, physical impairment discomfort, mental anguish,
       and distress.” Id at 22.
            Perlacia brought claims for negligence and gross negligence
       against Ross in Texas state court in January 2019. Dkt 1-2. She
       asserts that Ross failed to provide her with assistance, to properly
       supervise the store and train its employees, and to maintain a safe
       work environment. She seeks compensatory and punitive
       damages. Ross removed the action and eventually moved for
       summary judgment after the close of discovery. See Dkt 14. That
       motion was terminated when Perlacia obtained leave to take two
       further depositions. Dkt 16. Following those depositions, Ross
       filed the subject motion for summary judgment. Dkt 23.
            Rule 56(a) of the Federal Rules of Civil Procedure requires a
       court to enter summary judgment when the movant establishes
       that “there is no genuine dispute as to any material fact and the
       movant is entitled to judgment as a matter of law.” A fact is
       material if it “might affect the outcome of the suit under the
       governing law.” Sulzer Carbomedics, Inc v Oregon Cardio-Devices, Inc,
       257 F3d 449, 456 (5th Cir 2001), quoting Anderson v Liberty
       Lobby, Inc, 477 US 242, 248 (1986). And a dispute is genuine if the
       “evidence is such that a reasonable jury could return a verdict for
       the nonmoving party.” Royal v CCC & R Tres Arboles, LLC,
       736 F3d 396, 400 (5th Cir 2013), quoting Anderson, 477 US at 248.
       The summary-judgment stage doesn’t involve weighing the
       evidence or determining the truth of the matter. The task is solely
       to determine whether any material facts are genuinely in dispute.
       See Smith v Harris County, 956 F3d 311, 316 (5th Cir 2010),
       quoting Anderson, 477 US at 248. The case proceeds to trial if so.
            Ross fails to present definitive evidence on several contested
       points, both large and small. For example, on the smaller end, the
       parties dispute the weight of dinnerware sets. Perlacia testified as
       to her estimate that dinnerware sets varied from twenty to
       twenty-five pounds—and potentially up to fifty pounds.
       See Dkt 25 at 1–2, 7 (citing deposition testimony). The high-end
       estimate seems quite unlikely, but that isn’t pertinent. For it is
       Ross that moves here for summary judgment, and even this


                                        2
Case 4:19-cv-00414 Document 30 Filed on 03/29/21 in TXSD Page 3 of 4




       relatively simple factual issue isn’t established with any certainty.
       Indeed, its own witnesses—a district manager, a store manager,
       and a store supervisor—gave estimates ranging from five to
       fifteen pounds. See Dkt 23-2 at 225 (district manager); id at
       199, 207 (store manager); id at 16, 84 (supervisor).
            As another example, and of far more consequence, the
       parties dispute whether the store was understaffed that day,
       leaving Perlacia without assistance. See Dkt 23 at 20–21; Dkt 25
       at 2, 6–9. Texas law provides that employers aren’t liable to their
       employees in negligence “when sufficient help is nearby and
       available and the employee does the work alone without seeking
       or asking for assistance.” Drake v Wilson N Jones Medical Center,
       259 SW3d 386, 389 (Tex App—Dallas 2008, pet denied), quoting
       Fields v Burlison Packing Co, 405 SW2d 105, 111 (Tex Civ App—
       Fort Worth 1966, writ ref’d nre).
            Whether the sufficient-help requirement was satisfied on the
       day of the injury is unclear. It appears undisputed that five
       associates (including Perlacia) were working at the store when she
       was injured. Dkt 23-1 at 192–95; Dkt 25 at 2–3; Dkt 25-3 at 3–4.
       But there is evidence that ten employees on average are ordinarily
       staffed to the typical Ross store for restocking shifts. Dkt 25 at
       8–9 (citing deposition testimony). And there is at least some
       evidence that Perlacia was the only employee assigned on the day
       of the incident to the home-goods section. Id at 5 (collecting
       deposition citations). There is also evidence of complaints about
       the store being generally understaffed. Id at 2, 6, 8–9 (collecting
       deposition citations).
            The record otherwise lacks testimony from witnesses who
       were in the store when Perlacia was injured. The supervisor of
       the store that day completed a boilerplate injury report after the
       incident, but she’s no longer employed by Ross and wasn’t
       deposed in this action. Dkt 23-2 at 18, 82, 192. The only
       deponents besides Perlacia are high-level employees who
       attempted to answer questions based on generalized policies and
       their past experiences. For instance, the store manager was
       deposed and agreed that the supervisor would be the person
       (other than Perlacia) “with the most knowledge of the incident
       and how it occurred.” Id at 192. And so the manager’s deposition


                                        3
Case 4:19-cv-00414 Document 30 Filed on 03/29/21 in TXSD Page 4 of 4




       largely consists of generalizations and guesses about the incident,
       repeatedly referring to Perlacia’s deposition and conceding
       “that’s the only way” that she could answer the questions.
       Id at 193. The district manager likewise testified that she “had no
       knowledge” of the incident at the time it occurred and only came
       to find out about it a few months before she was deposed.
       Id at 220–21.
            It is simply impossible to discern on this record whether the
       store was sufficiently staffed on the day of the incident. Ross
       asserts that it was. Perlacia musters at least some evidence that it
       wasn’t. This is a genuine dispute of material fact that precludes
       summary judgment.
            The motion for summary judgment by Defendant
       Ross Dress for Less, Inc is DENIED. Dkt 23.
            SO ORDERED.


           Signed on March 29, 2021, at Houston, Texas.



                                     Hon. Charles Eskridge
                                     United States District Judge




                                        4
